        Case 3:19-cv-01090-RDM Document 36 Filed 05/18/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN HUBER,                                :
                                           :
                     Plaintiff,            :
       v.                                  :      3:19-CV-01090
                                           :      (JUDGE MARIANI)
PRO CUSTOM SOLAR, LLC, d/b/a/              :
MOMENTUM SOLAR                             :
                                           :
                     Defendant.            :

                                          ORDER

       AND NOW, THIS 18TH DAY OF MAY, 2020, for the reasons set forth in this Court’s

accompanying memorandum opinion, IT IS HEREBY ORDERED THAT Defendant’s Motion

to Dismiss Plaintiff’s Complaint (Doc. 12) is DENIED.




                                               _s/ Robert D. Mariani_____________
                                               Robert D. Mariani
                                               United States District Judge
